355 S.W.3d 555 (2011)
In the Interest of S.B.; Respondent, Juvenile Officer, Respondent,
v.
J.D. (Mother), Appellant.
No. WD 73841.
Missouri Court of Appeals, Western District.
December 20, 2011.
Laura Tyler, Kansas City, MO, for Appellant.
Lori Stipp, Kansas City, MO, for Respondent, Juvenile Officer.
Katherine Rodgers, Kansas City, MO, for Respondent, S.B.
Before ALOK AHUJA, P.J., THOMAS H. NEWTON, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
J.D. appeals the circuit court's judgment terminating her parental rights to her biological child, S.B. We affirm. Rule 84.16(b).